DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
“pens” should read “pins” in paragraphs 0025, 0203, 0231, and 0262.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“receiving device” in claim 1, line 10, and claim 12, line 8.
“transfer device” in claim 1, line 17.
“locking device” in claim 1, line 21.
“fixing device” in claim 1, line 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 9, 13, 15-16, 18-20, 22, and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 15-16, 18-20, 22, and 26, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 27, which is dependent on claim 26, is similarly rejected.
Regarding claim 5, the phrase "preferably" in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 6, which is dependent on claim 5, is similarly rejected.
Claims 5-6, and 13 recites the limitation "assembly space".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "construction position” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "further first mast construction position" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "e.g." in line 6 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-14, 19-20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupinski et al. (DE 102012019248A1).
Regarding claim 1, Krupinski et al. discloses a crane, which crane comprises:
- a crane base (2; see Krupinski et al. annotated figure 4 below),
- a first mast (80; see Krupinski et al. annotated figure 31 below) having a central mast axis (180), wherein the first mast (80) comprises a mast section (8), and the first mast (80) is tiltable relative to the crane base (2) around a first mast pivot axis (MA) within a range of angular positions, wherein the range of angular positions includes a mast construction position and an inclined mast operating position, wherein the first mast pivot axis (MA) extends perpendicular to the central mast axis (180),
- a receiving device (7) adapted to receive the mast section (8) of the first mast (80), wherein the receiving device (7) has a receiving device central axis (RA) which is perpendicular to the first mast pivot axis (MA) and parallel to the central mast axis (180), and a mast section guide (7’; paragraph 0122) adapted to guide movement of the mast section (8) relative to the receiving device (7) in the direction of the receiving device central axis (RA),
- a transfer device (170) adapted to move the mast section (8) of the first mast (80) relative to the receiving device (7) in the direction of the receiving device central axis (RA) from a receiving position into a transfer position,
- a locking device (48; paragraph 0119) adapted to releasably lock the position of the mast section (8) of the first mast (80) relative to the receiving device (7) in the transfer position; and 
- a first mast fixing device (FD) adapted to releasably fix the first mast (80) in the mast construction position. 

    PNG
    media_image1.png
    573
    436
    media_image1.png
    Greyscale

Krupinski et al., Annotated Figure 4


    PNG
    media_image2.png
    646
    474
    media_image2.png
    Greyscale

Krupinski et al., Annotated Figure 31
Regarding claim 3, Krupinski et al. discloses wherein the transfer device (170; paragraph 0035) is provided with one or more cables to bring the mast section from the receiving position to the transfer position.
Regarding claim 4, Krupinski et al. discloses wherein the crane is a high capacity crane (paragraphs 0002-0003).
Regarding claim 5, Krupinski et al. discloses wherein an imaginary assembly space (AS; see Krupinski et al. annotated figure 4 above) is defined as extending vertically upwards above the crane base (2) and having outer borders in horizontal direction extending vertically upwards from outer borders of the crane base (2), wherein the first mast (80) is configured to be completely within said assembly space (AS) when the first mast (80) is in the mast construction position, and wherein preferably the first mast (80) is configured to be completely within said assembly space (AS) during assembly of the first mast (80).
Regarding claim 6, Krupinski et al. discloses wherein the receiving device (7), the transfer device (170) and the locking device (48) are configured to be completely within said assembly space (AS) when the first mast (80) is in the mast construction position and during assembly of the first mast (80).
Regarding claim 7, Krupinski et al. discloses wherein the receiving device (7) is connected to the crane base (2) and tiltable along with the first mast (80) relative to the crane base (2) around the first mast pivot axis (MA).
Regarding claim 8, Krupinski et al. discloses wherein the first mast (80) comprises a lower mast section (55) which is connected to the crane base (2) and tiltable relative to the crane base (2) around the first mast pivot axis (MA).
Regarding claim 9, Krupinski et al. discloses wherein the central mast axis (180) of the first mast (80) extends vertically when the first mast (80) is in the construction position.
Regarding claim 10, Krupinski et al. discloses wherein a mast section of the first mast (80) is provided with at least a part of a hoisting system (HS; see Krupinski et al. annotated figure 1 below).

    PNG
    media_image3.png
    746
    445
    media_image3.png
    Greyscale

Krupinski et al., Annotated Figure 1
Regarding claim 11, Krupinski et al. discloses wherein the first mast (80) comprises a tilting member (9) which allows an upper portion (11) of the first mast (80) to tilt away from the central mast axis (180) of the first mast (80).



Regarding claim 12, Krupinski et al. discloses a method for assembling a crane, which crane comprises:
a first mast (80; see Krupinski et al. annotated figure 31 below) having a central mast axis (180), wherein the first mast (80) comprises a mast section (8), and the first mast (80) is tiltable relative to a crane base (2; see Krupinski et al. annotated figure 4 below) around a first mast pivot axis (MA) within a range of angular positions, which range includes a mast construction position and an inclined mast operating position, wherein the first mast pivot axis (MA) extends perpendicular to the central mast axis (180), which method comprises the following steps:
- connecting a receiving device (7) which is adapted to receive a mast section (8) of the first mast (80) and which has a receiving device central axis (RA) to the crane base (2), wherein first mast pivot axis (MA) extends perpendicular to the receiving device central axis (RA),
- fixing the receiving device (7) in a position in which the receiving device central axis (RA) is parallel to the central mast axis (180) of the first mast (80) in the mast construction position,
- arranging a mast section (8) of a first mast (80) of the crane in the receiving device (7),
- moving the mast section (8) of the first mast (80) relative to the receiving device (7) in the direction of the receiving device central axis (RA) from a receiving position into a transfer position, wherein the mast section of the first mast (80) is in an angular position which corresponds to the mast construction position of the first mast (80); and
- locking the position of the mast section (8) relative to the receiving device (7; paragraphs 0119-0121) in the transfer position to build up the first mast (80). 

    PNG
    media_image1.png
    573
    436
    media_image1.png
    Greyscale

Krupinski et al., Annotated Figure 4


    PNG
    media_image2.png
    646
    474
    media_image2.png
    Greyscale

Krupinski et al., Annotated Figure 31
Regarding claim 13, Krupinski et al. discloses the method wherein each of the mast section (8) of the first mast (80) remains within an imaginary assembly space (AS), at least from the moment that said mast section (8) is arranged in the receiving device (7) until the first mast (80) is assembled in the mast construction position, wherein the assembly space (AS) is defined as extending vertically upwards above the crane base (2) and having outer borders in horizontal direction extending vertically upwards from outer borders of the crane base (2).
Regarding claim 14, Krupinski et al. discloses the method further comprising the steps of releasing the fixing of the receiving device (7) and removing the receiving device (7) after disassembly of the mast.
Regarding claim 19, Krupinski et al. discloses wherein the method further comprises the following steps:
- after the step of locking the position of the mast section (8) relative to the receiving device (7) in the transfer position and before the step of releasing the fixing of the receiving device (7) and optionally tilting the receiving device (7) and the mast section of the first mast (80) together around the first mast pivot axis (MA) into an angular position which corresponds to inclined mast operating position: arranging a lower mast section (55) of the first mast (80) of the crane in the receiving device (7),
- connecting the lower mast section (55) of the first mast (80) to the mast section (8) or further mast section (8) of the first mast (80) that is locked in the transfer position to further build up the first mast (80); and
- connecting the lower mast section (55) of the first mast (80) to the crane base (2) and making the lower mast section (55) of the first mast (80) tiltable relative to the crane base (2) around the first mast pivot axis (MA).
Regarding claim 20, Krupinski et al. discloses the method wherein the mast section (8; Krupinski et al. annotated figure 1 below) is an intermediate mast section (IMS), wherein optionally multiple intermediate mast sections (IMS) and/or at least one intermediate mast section (IMS) and a lower mast sections (55) are assembled together, wherein the method further comprises a step of arranging a top mast sections (TMS) on top of the intermediate section (IMS), or the highest intermediate section (IMS), e.g. with an external crane.

    PNG
    media_image4.png
    754
    450
    media_image4.png
    Greyscale

Krupinski et al., Annotated Figure 1
Regarding claim 24, Krupinski et al. discloses wherein the method wherein in the step of fixing the receiving device (7) in a position in which the receiving device central axis (RA) is parallel to the central mast axis (180) of the first mast (80) in the mast construction position, the receiving device (7) is fixed in a position in which the receiving device central axis (RA) extends vertically.
Regarding claim 25, Krupinski et al. discloses wherein the method wherein the method further comprises the step of tilting an upper portion (11) of the first mast (80) away from the central mast axis (180) of the first mast (80).

Claim(s) 1-2, 4-6, 8-10, 12-14, 18-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmens (EP 3301064A1).
Regarding claim 1, Helmens discloses a crane, which crane comprises:
- a crane base (1; see Helmens annotated figure 4 below),
- a first mast (14) having a central mast axis (CA), wherein the first mast (6) comprises a mast section (14’), and the first mast (6) is tiltable relative to the crane base (1) around a first mast pivot axis (MA; see Helmens annotated figure 8 below) within a range of angular positions, wherein the range of angular positions includes a mast construction position and an inclined mast operating position, wherein the first mast pivot axis (MA) extends perpendicular to the central mast axis (CA),
- a receiving device (2) adapted to receive the mast section (14’) of the first mast (6), wherein the receiving device (2) has a receiving device central axis (RA) which is perpendicular to the first mast pivot axis (MA) and parallel to the central mast axis (CA), and a mast section guide (SG) adapted to guide movement of the mast section (14’) relative to the receiving device (2) in the direction of the receiving device central axis (RA),
- a transfer device (TD; paragraph 0009 and 0020) adapted to move the mast section (14’) of the first mast (6) relative to the receiving device (2) in the direction of the receiving device central axis (RA) from a receiving position into a transfer position,
- a locking device (LD) adapted to releasably lock the position of the mast section (14’) of the first mast (6) relative to the receiving device (2) in the transfer position; and 
- a first mast fixing device (13) adapted to releasably fix the first mast (6) in the mast construction position. 

    PNG
    media_image5.png
    300
    521
    media_image5.png
    Greyscale

Helmens, Annotated Figure 4


    PNG
    media_image6.png
    718
    498
    media_image6.png
    Greyscale

Helmens, Annotated Figure 8
Regarding claim 2, Helmens discloses wherein the crane further comprises a second mast (5), wherein optionally the first mast (6) is a main boom and the second mast (5) is a back mast.
Regarding claim 4, Helmens discloses wherein the crane is a high capacity crane (paragraph 0001).
Regarding claim 5, Helmens discloses wherein an imaginary assembly space (AS; see Helmens annotated figure 4 above) is defined as extending vertically upwards above the crane base (1) and having outer borders in horizontal direction extending vertically upwards from outer borders of the crane base (1), wherein the first mast (6) is configured to be completely within said assembly space (AS) when the first mast (6) is in the mast construction position, and wherein preferably the first mast (6) is configured to be completely within said assembly space (AS) during assembly of the first mast (6).
Regarding claim 6, Helmens discloses wherein the receiving device (2), the transfer device (TD) and the locking device (LD) are configured to be completely within said assembly space (AS) when the first mast (6) is in the mast construction position and during assembly of the first mast (6).
Regarding claim 8, Helmens discloses wherein the first mast (6) comprises a lower mast section (LM) which is connected to the crane base (1) and tiltable relative to the crane base (1) around the first mast pivot axis (MA).
Regarding claim 9, Helmens discloses wherein the central mast axis (CA) of the first mast (6) extends vertically when the first mast (6) is in the construction position.
Regarding claim 10, Helmens discloses wherein a mast section of the first mast (80) is provided with at least a part of a hoisting system (4,7,8,9,10,11).
Regarding claim 12, Krupinski et al. discloses a method for assembling a crane, which crane comprises:
a first mast (6; see Helmens annotated figure 4 below) having a central mast axis (CA), wherein the first mast (6) comprises a mast section (14’), and the first mast (6) is tiltable relative to a crane base (1; see Helmens annotated figure 8 below) around a first mast pivot axis (MA) within a range of angular positions, which range includes a mast construction position and an inclined mast operating position, wherein the first mast pivot axis (MA) extends perpendicular to the central mast axis (180), which method comprises the following steps:
- connecting a receiving device (2) which is adapted to receive a mast section (14’) of the first mast (6) and which has a receiving device central axis (RA) to the crane base (1), wherein first mast pivot axis (MA) extends perpendicular to the receiving device central axis (RA),
- fixing the receiving device (2) in a position in which the receiving device central axis (RA) is parallel to the central mast axis (CA) of the first mast (6) in the mast construction position,
- arranging a mast section (14’) of a first mast (6) of the crane in the receiving device (2),
- moving the mast section (14’) of the first mast (6) relative to the receiving device (2) in the direction of the receiving device central axis (RA) from a receiving position into a transfer position, wherein the mast section of the first mast (6) is in an angular position which corresponds to the mast construction position of the first mast (6); and
- locking the position of the mast section (14’) relative to the receiving device (2) in the transfer position to build up the first mast (6).

    PNG
    media_image5.png
    300
    521
    media_image5.png
    Greyscale

Helmens, Annotated Figure 4


    PNG
    media_image6.png
    718
    498
    media_image6.png
    Greyscale

Helmens, Annotated Figure 8
Regarding claim 13, Helmens discloses the method wherein each of the mast section (14’) of the first mast (6) remains within an imaginary assembly space (AS), at least from the moment that said mast section (6) is arranged in the receiving device (2) until the first mast (6) is assembled in the mast construction position, wherein the assembly space (AS) is defined as extending vertically upwards above the crane base (1) and having outer borders in horizontal direction extending vertically upwards from outer borders of the crane base (1).
Regarding claim 14, Helmens discloses the method further comprising the steps of releasing the fixing of the receiving device (2) and removing the receiving device (2; paragraph 0024) after disassembly of the mast.
Regarding claim 18, Helmens discloses wherein the method further comprises the following steps:
- after the step of locking the position of the mast section (6) relative to the receiving device (2) in the transfer position and before the step of releasing the fixing of the receiving device (2) and optionally tilting the receiving device (2), of which the tilting of the receiving device (2) is not required, and the mast section (14’) of the first mast (6) together around the first mast pivot axis (MA) into an angular position which corresponds to inclined mast operating position: arranging a further mast section (14’) of a first mast (6) of the crane in the receiving device (2)
- connecting the further mast section (14’) of the first mast (6) to the mast section (14’) of the first mast (6) that is locked in the transfer position
- unlocking the mast section (14’) of the first mast (6) in the transfer position
- moving the further mast section (14’) of the first mast (6) relative to the receiving device (2) in the direction of the receiving device central axis (CA) from a receiving position into the transfer position, wherein the mast section (14’) of the first mast (6) is in an angular position which corresponds to the mast construction position of the first mast (6), and therewith moving the mast section (14’) which was in the transfer position away from the transfer position in a direction that is parallel to the central mast axis (CA) to further build up the first mast (6); and 
- locking the position of the further mast section (14’) relative to the receiving device (2) in the transfer position.

Regarding claim 19, Helmens discloses wherein the method further comprises the following steps:
- after the step of locking the position of the mast section (14’) relative to the receiving device (2) in the transfer position and before the step of releasing the fixing of the receiving device (2) and optionally tilting the receiving device (2), of which the tilting of the receiving device (2) is not required, and the mast section of the first mast (6) together around the first mast pivot axis (MA) into an angular position which corresponds to inclined mast operating position: arranging a lower mast section (LM) of the first mast (6) of the crane in the receiving device (2),
- connecting the lower mast section (LM) of the first mast (6) to the mast section (14’) or further mast section (14’) of the first mast (6) that is locked in the transfer position to further build up the first mast (6); and
- connecting the lower mast section (LM) of the first mast (6) to the crane base (1) and making the lower mast section (LM) of the first mast (6) tiltable relative to the crane base (1) around the first mast pivot axis (MA).
Regarding claim 20, Helmens discloses the method wherein the mast section (14’) is an intermediate mast section (IM; see Helmens annotated figure 8 below), wherein optionally multiple intermediate mast sections (IM) and/or at least one intermediate mast section (IM) and a lower mast sections (LM) are assembled together, wherein the method further comprises a step of arranging a top mast sections (LM) on top of the intermediate section (34), or the highest intermediate section (IM), e.g. with an external crane.

    PNG
    media_image7.png
    718
    498
    media_image7.png
    Greyscale

Helmens, Annotated Figure 8
Regarding claim 21, Helmens discloses the method wherein at least one mast section (14’) of the first mast (6) comprises at least a part of a hoisting system (4,7,8,9,10,11), which method further comprises the following steps:
- connecting a hoisting cable (9) which is connected to the at least part of the hoisting system (4,7,8,9,10,11) of the mast section (14’) of the first mast (6) to a mast section (14’) of a second mast (5); and
- connecting the mast section (14’) of the second mast (5) to the crane base (1) to build up the second mast (5) and making the second mast (5) tiltable relative to the crane base (1) around a second mast pivot axis (SMA), which is parallel to the first mast pivot axis (MA).
Regarding claim 22, Helmens discloses the method wherein the step of connecting a hoisting cable (9) which is connected to the at least part of the hoisting system (4,7,8,9,10,11) of the mast section (14’) of the first mast (6) to a mast section (14’) of the second mast (5) takes place before releasing the fixing of the receiving device (2) and optionally tilting the receiving device (2) and the mast of the first mast (6) together around the first mast pivot axis (MA) into an angular position which corresponds to the inclined mast operating position.
Regarding claim 23, Helmens discloses the method wherein the method further comprises the step of tilting the second mast (5; Figure 10) into an inclined second mast operating position.
Regarding claim 24, Helmens discloses wherein the method wherein in the step of fixing the receiving device (2) in a position in which the receiving device central axis (RA; see Helmens annotated figure 4 below) is parallel to the central mast axis (CA) of the first mast (6) in the mast construction position, the receiving device (2) is fixed in a position in which the receiving device central axis (RA) extends vertically.

    PNG
    media_image5.png
    300
    521
    media_image5.png
    Greyscale

Helmens, Annotated Figure 4
Regarding claim 26, Helmens discloses wherein the method comprises the following steps:
- tilting the first mast (6), optionally together with the receiving device (2), of which the tilting of the receiving device is not required, around the first mast pivot axis (MA; see Helmens annotated figure 8 below) into an angular position which corresponds to the mast construction position,
- fixing the receiving device (2) in a position in which the receiving device central axis (RA) is parallel to the central mast axis (CA) of the first mast (6) in the mast construction position; and 
- removing a mast section (14’) of the first mast (6) which is present in the receiving device (2) from the receiving device (2).

    PNG
    media_image7.png
    718
    498
    media_image7.png
    Greyscale

Helmens, Annotated Figure 8

Regarding claim 27, Helmens discloses wherein the method further comprises the following steps:
- after the step of fixing the receiving device (2) in a position in which the receiving device central axis (RA) is parallel to the central mast axis (CA) of the first mast (6) in the mast construction position, and prior to the step of removing the mast section of the first mast (6) which is present in the receiving device (2) from the receiving device (2), releasing the locking of the mast section (14’) which is in the transfer position and moving this mast section (14’) from the transfer position into the receiving position in the receiving device (2); and
- then, still prior to the step of removing the mast section (14’) of the first mast (6) which is present in the receiving device (2) from the receiving device, locking the position of a subsequent mast section (14’) relative to the receiving device (2) in the transfer position. 

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 would be allowable for disclosing a method wherein optionally the receiving device is connected tiltably to the crane base, therewith making the receiving device tiltable relative to the crane base around a second mast pivot axis, which second mast pivot axis extends perpendicular to the receiving device central axis
Krupinski et al. teaches a crane and the method wherein a receiving device is connected tiltably to the crane base. However, Krupinski et al. fails to teach connecting the receiving device to the crane base on a position where a second mast is to be assembled, said position being offset from the first mast, wherein the receiving device is adapted to receive a mast section of the second mast, therewith making the receiving device tiltable relative to the crane base around a second mast pivot axis, which second mast pivot axis extends perpendicular to the receiving device central axis. Fixing the receiving device in a position in which the receiving device central axis is parallel to the central mast axis of the second mast in the mast construction position. Arranging a mast section of the second mast of the crane in the receiving device. Moving the mast section of the second mast relative to the receiving device in the direction of the receiving device central axis from a receiving position into a transfer position, wherein the mast section of the second mast is in an angular position which corresponds to the second mast construction position. Locking the position of the mast section relative to the receiving device in the transfer position to build up the second mast. Optionally releasing the fixing of the receiving device and tilting the second mast, optionally together with the receiving device, around the second mast pivot axis into an angular position which corresponds to the inclined mast operating position.
Helmens teaches a crane and the method of connecting the receiving device to the crane base on a position where a second mast is to be assembled, said position being offset from the first mast, wherein the receiving device is adapted to receive a mast section of the second mast. Fixing the receiving device in a position in which the receiving device central axis is parallel to the central mast axis of the second mast in the mast construction position. Arranging a mast section of the second mast of the crane in the receiving device. Moving the mast section of the second mast relative to the receiving device in the direction of the receiving device central axis from a receiving position into a transfer position, wherein the mast section of the second mast is in an angular position which corresponds to the second mast construction position. Locking the position of the mast section relative to the receiving device in the transfer position to build up the second mast. Optionally releasing the fixing of the receiving device and tilting the second mast, optionally together with the receiving device, around the second mast pivot axis into an angular position which corresponds to the inclined mast operating position. However, Helmen fails to teach the receiving device tiltable relative to the crane base around a second mast pivot axis, which second mast pivot axis extends perpendicular to the receiving device central axis
Claim 16 would be allowable for disclosing a method wherein optionally the receiving device is connected tiltably to the further crane base, therewith making the receiving device tiltable relative to the further crane base around a further first mast pivot axis, which further first mast pivot axis extends perpendicular to the receiving device central axis. Optionally releasing the fixing of the receiving device and tilting the further first mast, optionally together with the receiving device, around the further first mast pivot axis into an angular position which corresponds to the inclined mast operating position.

Krupinski et al. teaches a crane and the method wherein a receiving device is connected tiltably to the crane base. However, Krupinski et al. fails to teach connecting the receiving device to a further crane base, wherein the receiving device is adapted to receive a mast section of a further first mast, wherein optionally the receiving device is connected tiltably to the further crane base, therewith making the receiving device tiltable relative to the further crane base around a further first mast pivot axis, which further first mast pivot axis extends perpendicular to the receiving device central axis. Fixing the receiving device in a position in which the receiving device central axis is parallel to a central mast axis of the further first mast in the mast construction position. Arranging a mast section of the further first mast of the crane in the receiving device. Moving the mast section of the further first mast relative to the receiving device in the direction of the receiving device central axis from a receiving position into a transfer position, wherein the mast section of the further first mast is in an angular position which corresponds to the further first mast construction position. Locking the position of the mast section relative to the receiving device in the transfer position to build up the further first mast. Optionally releasing the fixing of the receiving device and tilting the further first mast, optionally together with the receiving device, around the further first mast pivot axis into an angular position which corresponds to the inclined mast operating position.
Helmens teaches a crane and the method of connecting the receiving device to a further crane base, wherein the receiving device is adapted to receive a mast section of a further first mast. Fixing the receiving device in a position in which the receiving device central axis is parallel to a central mast axis of the further first mast in the mast construction position. Arranging a mast section of the further first mast of the crane in the receiving device. Moving the mast section of the further first mast relative to the receiving device in the direction of the receiving device central axis from a receiving position into a transfer position, wherein the mast section of the further first mast is in an angular position which corresponds to the further first mast construction position. Locking the position of the mast section relative to the receiving device in the transfer position to build up the further first mast. However, Helmen fails to teach wherein optionally the receiving device is connected tiltably to the further crane base, therewith making the receiving device tiltable relative to the further crane base around a further first mast pivot axis, which further first mast pivot axis extends perpendicular to the receiving device central axis. Optionally releasing the fixing of the receiving device and tilting the further first mast, optionally together with the receiving device, around the further first mast pivot axis into an angular position which corresponds to the inclined mast operating position.
Claim 17 would be allowable for disclosing a method wherein the method further includes: releasing the fixing of the receiving device and tilting the receiving device and the first mast together around the first mast pivot axis into an angular position which corresponds to the inclined mast operating position.
Krupinski et al. teaches a crane and the method wherein the step of connecting the receiving device to the crane base includes: tiltably connecting the receiving device to the crane base, therewith making the receiving device tiltable relative to the crane base around the first mast pivot axis. However, Krupinski et al. fails to teach releasing the fixing of the receiving device and tilting the receiving device and the first mast together around the first mast pivot axis into an angular position which corresponds to the inclined mast operating position.
Helmens teaches a crane and the method of connecting the receiving device to the crane base. However, Helmen fails to teach wherein the step of connecting the receiving device to the crane base includes: tiltably connecting the receiving device to the crane base, therewith making the receiving device tiltable relative to the crane base around the first mast pivot axis. Releasing the fixing of the receiving device and tilting the receiving device and the first mast together around the first mast pivot axis into an angular position which corresponds to the inclined mast operating position.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Willim (DE 102015016279A1) teaches a crane and a climbing device to install mast sections for increasing the length of the tower during crane operation.
	Petrello et al. (US 8935901B2) teaches a method of installing mast sections for forming a mast assembly for a drilling rig.
	Kohle (EP 0516938B1) teaches a lifting device for lifting tower mast sections of swing tower cranes.
	Patrick et al. (US 8646240B1) teaches a method and apparatus for forming a mast assembly upon a floor of a drilling rig.
	Stoof et al. (WO 2016133389A2) teaches a method for assembling an upright mast with a back mast top slide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRIX SOTO whose telephone number is (571)270-5394. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/H.S./Examiner, Art Unit 4186